Citation Nr: 1524902	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  09-23 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for heart disease or related disorder, to include hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1981 to November 1981, September 1994 to November 1994, June 1998 to February 1999, and January 2003 to January 2004.  He had additional periods of Reserve duty.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to service connection for a heart disorder, finding that new and material evidence had not been received to reopen the claim.  

In February 2011, the Veteran testified before an Acting Veterans Law Judge who is no longer employed at the Board.  In April 2013, the Veteran testified before the undersigned Veterans Law Judge.  A copy of both transcripts has been associated with the claims file.

In December 2013, the Board found that relevant service treatment records had been obtained since the prior denial of the claim in a December 2005 RO decision, and therefore the Veteran's original claim would be reconsidered.  This issue was then remanded for further development, and has now been returned to the Board.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the December 2013 remand, the Board directed the AOJ to obtain any outstanding service treatment records pertaining to the Veteran's June 1998 to February 1999 deployment to Camp Demi, Bosnia, as well as any available records from the 358th Civil Affairs (CA) Brigade (BDE) in Norristown, Pennsylvania.  In December 2013, the Appeals Management Center submitted a Personnel Information Exchange System (PIES) request to the National Personnel Records Center (NPRC).  In March 2014, the NPRC responded that no military personnel or medical records had been found.  The Board notes, however, that the Veteran's deployment to Bosnia occurred as part of the 258th Civil Affairs (CA) Brigade's Bosnia rotation.  Although this service was categorized as active duty service, the Veteran was stationed within his Army Reserve unit before, during, and following the deployment.  Army Reserve records may be located with the Reserve component base or that state's Adjutant General's office, and must be requested from those locations directly.  See M21-1Adjudication Procedures Manual (M21-1), Part III, Subpart iii, 2.B.18.  The Board notes that since the time of the Veteran's service, the 358th CA Brigade has been relocated to Riverside, California.  As the Veteran's records from this period of service are directly relevant to the claim on appeal, further attempts must be made to obtain these records prior to further adjudication.

The Board also finds that an addendum medical opinion is needed for the March 2014 examination report and September 2014 opinion.  The examiner noted that the Veteran reported that he was treated for high blood pressure for four weeks in service in December 1998.  The examiner stated that there were no service treatment records in VBMS verifying this treatment, and did not discuss its significant further.  The Veteran is competent to report a past medical diagnosis of hypertension and there is no indication that his account is not credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (stating that a veteran is competent to report a contemporaneous diagnosis by a medical provider).  

Additionally, the examiner found that the Veteran's heart dysrhythmia clearly and unmistakably preexisted the third period of his military service.  In such a case, the burden of proof falls on VA to demonstrate both that there is clear and unmistakable evidence that the disorder preexisted service and that it was not aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  The September 2014 opinion did not apply the correct legal standard, stating only that it was less likely than not that the disorder permanently increased in severity during the Veteran's third period of service.  An addendum medical opinion is therefore required to address these questions.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate record repositories, including the U.S. Army Reserve Personnel Command, the 358th CA Brigade headquarters in Riverside, California, and any current Reserve unit located in Norristown, Pennsylvania to obtain the Veteran's Reserve records from his June 1998 to February 1999 service.  See M21-1, Part III, Subpart iii, 2.B.18.

Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.  If these records cannot be obtained, the AOJ must issue a Formal Finding on the unavailability of the records, explaining all steps taken.

2.  After all records have been associated with the claims file, request that the examiner who performed the March 2014 VA examination provide an addendum opinion which addresses the following questions.  The examiner is reminded that the Veteran is competent to report past medical treatment and diagnoses.

a) Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's hypertension had its onset during his period of active duty service from June 1998 to February 1999?  A complete rationale must be provided, including discussion of the Veteran's reports of being treated for hypertension in December 1998.

b) Is it at least as likely as not that the Veteran's symptoms of hypertension in December 1998 and of feeling dizzy and light-headed in July 1998 indicated the onset the Veteran's heart disorder, later diagnosed as ventricular arrhythmia/dysrhythmia, or that his current disorder is otherwise related to these incidents in service?  A complete rationale must be provided

c) Is there clear and unmistakable evidence (such that reasonable minds could not differ) that the Veteran's heart disorders, including hypertension, ventricular arrhythmia, and any other currently diagnosed disorders, both preexisted service and were not aggravated during his period of active service?  Please explain what evidence supports all conclusions made.

If the examiner who provided the March 2014 VA examination is no longer available, please forward the claims file to a similarly situated physician to address the questions above.

3.  Thereafter, review the claims folder and ensure that the foregoing development action as well as any other development that may be in order, have been conducted and completed in full.  Review the medical opinion to ensure that it is in complete compliance with the directives of this remand (to include ensuring that the questions have been adequately answered).  If the report is deficient in any manner, implement corrective procedures at once.

4.  Then, readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






